 In the Matter of MULTIPLEx FAUCET COMPANY, EMPLOYERandMETALPOLISHERS, BUFFERS, PLATERS AND HELPERS INTERNATIONAL UNION,LOCAL 13, A. F. L., PETITIONERandSTOVE MOUNTERS INTERNATIONALUNION OF NORTH AMERICA, LOCAL 108, A. F. L., INTERVENORCase No. 14-RC-212.-Decided August 03,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The labor organizations involved claim to represent employees ofthe Employer.Upon the entire record in this case, the Board finds that no questionof representation exists concerning the representation of employeesof the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks to sever a unit of all polishers and platers inthe Employer's plant at St. Louis, Missouri, from an existing unitof production and maintenance employees.'The Employer and theIntervenor contend that the unit is inappropriate..Houston,Murdock,and Gray.1The Intervenor was designated exclusive bargaining representative of the productionand maintenance employees,includingthe polishers and platers herein sought,as the resultof a consent election in 1946.The production and maintenance employees are now coveredby an agreement between the Employer and the Intervenor.This agreement is for aninitial period of 1 year ending August13, 1948, andthereafter"until modified or changedby mutual consentor by propergovernmentalauthority"or until terminated on 30 days'notice.It is noturged as a bar to this proceeding.79 N. L. R. B., No. 4.38 MULTIPLEX FAUCET COMPANY39The record shows that at one time the Employer employed eightpolishers, but that at the time of the hearing it had only one such- employee who is admittedly a craftsman. This reduction in staff was-due to a change in the Employer's manufacturing process requiringthe use of stainless steel, in its polished state, instead of brass whichrequired polishing.The record also shows that during the off-seasonperiod which extends from about September to March, there will beinsufficient polishing work to keep the one polisher employed full time.In this connection the Employer contemplates a transfer of the pol-isher to another department in order to avoid laying him off duringthe off-season period.As to the plating work, that is being done by the supervisor in-charge of the polishing department. This individual has the authorityto hire and discharge employees and, therefore, is not an employeewithin the meaning of the Act.It thus appears that the size of the unit which the Petitioner seeksto sever from the existing production and maintenance unit willhereafter not exceed one employee, and that for approximately halfthe year he will be working with the production and maintenance em-ployees.This case presents an inappropriate situation for severance,without regard to the issue raised by the fact that the unit requestedincludes, at most, only one employee.We shall therefore dismiss thepetition.ORDERUpon the basis of the entire record in this case, the National Labor,Relations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.